 

Exhibit 10.2

 

[tlogo.jpg] ZAOZHUANG BANK Contract No.: 2014 Zao Yin Shou Zi 10020602 No. 00005

 

Credit Agreement

 

Creditor: Zaozhuang Bank Junshan Road Sub-branch

 

Applicant: Synthesis Energy Systems (Zaozhuang) New Gas Co., Ltd.

 

1

 

 

Creditor: Zaozhuang Bank Co., Ltd. Junshan Road Sub-branch (hereinafter referred
to as “Party A”)

Legal representative (principal): Zhou Changtao

Applicant: Synthesis Energy Systems (Zaozhuang) New Gas Co., Ltd. (hereinafter
referred to as “Party B”)

Legal representative (principal): John Winter

 

Party B made a credit application to Party A, which agrees. By related
regulations and mutual communication, below articles were reached.

 

Article 1 Credit Amount

Party A shall provide RMB (total) _30,000,000_Yuan as the credit amount.

 

The amount is the maximum that Party A could supplies to Party B including loan,
trade financing (packed release, import & export documentary bill), discount and
commercial acceptance bill and guarantee letter, etc.

 

The above mentioned amount excludes the related guarantee or that of deposit
mortgage, so does below covered.

 

The business type and scope is listed in Article 3.

 

Article 2 Terms of Crediting

The duration is for one year, from October 2, 2014 to September 23, 2015.

 

Party B should submit the application with the period or Party A shall reject
the request.

 

Article 3 Usage of Credit Amount

3.1 Amount type and scope

The above credit is (Comprehensive or single).

3.1.1 The comprehensive credit amount is to be assigned as:

3.1.1.1 Working Capital loan: RMB__2000_ Wan Yuan (+0,000);

3.1.1.2 Bank Acceptance bill discount: RMB__1000_ Wan Yuan (+0,000);

3.1.1.3 Commercial Acceptance bill discount: RMB_________ Wan Yuan (+0,000);

3.1.1.4 Commercial bill Acceptance: RMB________________ Wan Yuan (+0,000);

3.1.1.5 Open letter of guarantee: RMB___________________ Wan Yuan (+0,000);

When Party A agreed, Party B can adjust above amount on different type usage.

3.1.2 _____________________ single credit amount.

3.2 during the valid period, Party B can circulate the credit amount application
one by one. Party A shall review and approve each application. A separate
business contract is to be signed between the two parties.

3.3 Each separate loan application should be based on party B’s business request
and Party A’s regulated term. So the separate term can be later than credit
date.

 

Article 4 Interest and Expenditure

All the loan, financing rate, acceptance, credit letter opening and cost for
guarantee letter should be referred to each separate regulated contract.

 

2

 

 

Article 5 Guarantee Clauses

5.1 All the debts under this agreement from Party B shall be joint liability
guarantee by Shandong Weijiao Group Xuecheng Energy Co., Ltd., which shall
provide Party A with irrevocable maximum guarantee letter and guarantee
contract.

5.2 All the debts under this agreement from Party B are subject to its guarantor
and its real estate, land as mortgage. The two parties are to sign the guarantee
contract (see attached mortgage list).

 

Article 6 Party B’s Rights and Obligations

6.1 Party B has below rights

6.1.1 It has the rights to ask Party A providing the credit or other credit
within the amount and under the regulations;

6.1.2 It can use the credit amount under the rules regulated in this agreement;

6.1.3 Party A should keep confidential to the information provided by party B
related to its production, operation, Property and Accounting except the legal
part.

6.1.4 After the written consent from Party A, Party B is able to assign its debt
to a third party.

6.2 Party B has below obligations:

6.2.1 Party B shall provide the required documentation in real situation,
including the open account, number and balance for the deposit and loan,
cooperating party A’s review and check;

6.2.2 Agree with Party A’s surveillance on Party B’s credit usage and production
and financial activities;

6.2.3 Use the loan or credit under each separate contract regulations;

6.2.4 Pay back the loan or principal of the advanced money according to the
regulations under this agreement and each separate contract;

6.2.5 When Party B plans to transfer all or part of the debt to a third party,
written consent by Party A should be obtained;

6.2.6 should any below item happened, Party B should notice Party A immediately
and actively cooperate Party A on assured actions for the loan and other credit
principal and interest and all the related expenditure payment:

6.2.6.1 Big financial or property loss or other crisis;

6.2.6.2 Provide loan or guarantee for third party in order to prevent from
interest loss or use its own property for mortgage guarantee;

6.2.6.3 Changes happened including merger, separation, reconstruction, joint
venture, shares transfer and stock reforming;

6.2.6.4 Stopping, revocation, license withdrawing, bankruptcy or dissolution;

6.2.6.5 Its major shareholder or related company has financial crisis and
influenced its normal operation;

6.2.6.6 Have big transaction with major shareholder and its related company and
influenced its normal operation;

6.2.6.7 Any lawsuit, arbitration, criminal or administrative punishment which
bring bad influence to its business or financial status;

6.2.6.8 Any big event that may affect its loan payment.

Article 7 Party A’s Rights and Obligations

 

7.1 Party A has below rights:

7.1.1 Party A can request Party B to pay back the loan and principal of advanced
money on time;

7.1.2 Party A has right to ask Party B to provide related document supporting
the credit amount;

 

3

 

 

7.1.3 Party A can make command of Party B’s production and financial activity;

7.1.4 Party A can have surveillance on Party B’s usage of the loan or other
credit;

7.1.5 Party A is able to remit from any of Party B’s accounts the related loan
or principal and interest of advanced money;

7.1.6 If Party B failed to follow any obligation, Party A is able to stop the
balanced loan or credit amount and ask Party B to pay back the released loan and
interest;

7.1.7 If any circumstance happened to Party B as described under Article 6.2.6,
Party A has the right to stop the balanced loan quota or credit and ask Party B
to pay immediately the loan or principal of the advanced money and related
expenditure. It is acceptable that when Party A agrees, all the debts can be
transferred to an assignee or to add new guarantee which Party agrees.

7.2 Party A has below obligations:

7.2.1 Based on this agreement and each separate contract, Party A arrange to
Party B the regulated loan or credit;

7.2.2 Party A should keep confidential on Party B’s information including
property, finance, production and operation except for those legal parts.

 

Article 8 Special items which Party B should promise

8.1 Party B was legally established according to PRC laws. It is qualified as a
legal person and has civil action to sign and fulfill the agreement;

8.2 Party B has got full authorization from related Board Directors or
organizations to sign and fulfill the agreement;

8.3 Party B should provide true, accurate, complete and valid documentation
covering guarantor and mortgage with no violated error or missing;

8.4 Party B should have no lawsuit, arbitration, criminal or administrative
punishment which may cause bad result to its property when signing the agreement
or during the valid term of the agreement. If any, Party B should notice Party A
immediately;

8.5 Party B should follow the national laws and operates within the regulated
business scope, doing the annual inspection on legal person registration;

8.6 Keep and improve the current management to assure the value and elevating
the property. Do not give up any due debt and manage the major property for free
or with improper manner;

8.7 When signing this agreement, Party B has no big happening that may affect
its fulfilling of those described obligations.

 

Article 9         Other expenses

Any expenses occurred by credit information, inspection, notarization, etc., and
under the condition that party B can’t repay all debts owed to party A under
this contract on time, all expenses party A paid such as lawyer fee, lawsuit
fee, and travel expenses in order to realize the creditor’s right should be
borne by party B. Here party B authorizes party A to deduct the expenses from
its bank account opened under party A or any other financing institutions. For
any deficiency, party B assures the payback of the exact amount upon party A’s
notice, without any evidence from party A.

 

Article 10        Default and conduct

10.1   If one of the following issues happened to party B, it is regarded as
event of default:

10.1.1   Violation of obligations stipulated in term 6.2.1, providing fake
information to party A or hide important situation, failing to co-operate in
party A’s investigation, audit and check, party A asked for correction by party
B within reasonable period but party B failed to make correction within given
period, damaged the interests of party A;

 

4

 

 

10.1.2    Violation of obligations stipulated in term 6.2.2, refuses to accept
or avoid party A’s supervision on party B’s use of loan funds, operation and
financial activities, damages the interests of party A;

10.1.3   Violation of obligations stipulated in term 6.2.3, fails to use load
funds and/or other credit along with this contract and other related contracts,
damages the interests of party A;

10.1.4   Violation of obligations stipulated in term 6.2.4, fails to repay the
loan and/or advances principal and interest on time;

10.1.5   Violation of obligations stipulated in term 6.2.5, transfers debt under
this contract to third party unilaterally, damages the interests of party A;

10.1.6   Violation of obligations stipulated in term 6.2.6, when the conditions
occurred as stipulated in this term, fails to notice party A timely, or after
party A is informed of such condition and asks party B to increase guarantee
measures for loan payback but party B fails to co-operate, or party A thinks the
loan and/or advances principal and interest’s safe return is affected;

10.1.7   Violation of term 8.1, 8.2 and 8.4, damages the interests of party A,
or violation of term 8.3, 8.5, 8.6 and 8.7, fails to make correction as required
by party A, damages the interests of party A;

10.1.8   Any other situations which party A thinks damages the interests of
party A.

10.2   If any of the following circumstances occurred to the guarantor, party A
will think the guarantee capability is affected and ask guarantor remove adverse
impact, or ask party B to increase or replace guarantee conditions, if the
guarantor and party B fail to co-operate, it will be regarded as event of
default.

10.2.1   Any circumstances occurred as stipulated in term 6.2.6;

10.2.2   Hide its capability of guarantee liability when drawing irrevocable
letter of guarantee, or fails to get relevant authorization;

10.2.3   Fails to conduct yearly audit registration

10.2.4   Failure to manage and claim due debts, or disposes current main assets
for free or with any other improper way.

10.3   If any of the following circumstances occurred to the pledger, party A
will think it will cause the mortgage failure or lead the value of the
guaranties or pledged assets to decrease, and asks pledger to remove such
adverse impact, or asks party B to increase or replace guarantee conditions, the
pledger and party B fail to co-operate:

10.3.1   Lacks of the ownership or disposition right of the guaranties or
pledged assets, or dissension concerning the ownership of guaranties;

10.3.2   Leasing, sealed up, sequestrated or controlled are occurred to the
guaranties or pledged assets, and/or party B hide such occurrence;

10.3.3   Without the written consent of party A, the pledger disposes the
guaranties by transferring, leasing, remortgages or any other improper ways, or
though with the written consent of party A, fails to payback debts which party B
owed to party A as party A requested with the earnings from disposed guaranties;

10.3.4   The pledger fails to keep, maintenance and repair the guaranties to
lead the decrease of the value of guaranties, or the pledger’s behavior causes
the decrease of the value of guaranties; or the pledger fails to insure the
guaranties during mortgage period as requested by party A.

10.4   Once any violation of obligations stipulated in term 10.1, 10.2, 10.3
occurred, party A is entitled to take any actions as follows, and party B has no
objection to them:

10.4.1   Stop to issue to party B unused loan within credit limit, stop to
provide party B unused credit limit on acceptance bill, LC opening, letter of
guarantee opening;

 

5

 

 

10.4.2   Take back issued loan’s principal and interests within credit limit and
related expenses;

10.4.3   For the draft accepted by party A or opened LC, letter of guarantee
during credit period, despite if party A has paid advance in cash or not, party
A can ask party B to increase guarantee money amount, or transfer party B
deposit or clearing account deposit to guarantee money account as a guarantee
money to pay off future party A’s advance in cash, or give to the third party
for drawing as future party A’s advance cash.

10.4.4   Deduct directly from party B’s clearing account and/or deposits on
other accounts to pay off all debts under this contract and any other detail
contracts;

10.4.5   Exercises recourse based on article 13.

 

Article 11       Alteration and termination of contract

Any alteration and termination to this contract shall be made in a writing based
on an agreement reached by both parties through consultation. This contract
should remain effective before any written agreement reached. Any party are not
allowed to make alternation or termination in advance without authorization.

 

Article 12       Others

12.1   During effective period of this contract, any tolerance, grace period or
delay to exercise party A’s rights and interests under this contract by party A
based on party B’s violation of this contract or any delay should not damage,
affect or restrict party A’s all rights and interests according to related laws
and this contract, neither party A’s permission or recognition to violation of
this contract, neither regarded as party A’s waiver of the right to take any
action to current or future violation of this contract.

12.2   If all or part terms becomes ineffective legally for any reasons, party B
still needs to take the responsibility to pay off all debts owed to party A
under this contract. If the above-mentioned happens, party A is entitled to
terminate this contract and ask for paying off all debts by party B immediately.

12.3   All notices and requests related to this contract shall be sent in a
written form. Any telex, telegraph from party A once sent out, mails delivered
to post office will be regarded as to be reached party B.

12.4   Any written supplemental agreement after both parties’ consultation for
unaccomplished matter or modification to this contract, and other detailed
contracts under this contract are all attachment of this contract, shall
constitute an integral part of this contract.

 

Article 13     Governing laws and settlement of dispute

13.1   The conclusion, execution, and dispute settlement of this contract shall
be subject to the laws of the People’s Republic of China. Both parties’ rights
and interests are protected by the laws of the People’s Republic of China.

13.2   For all disputes arising out of this contract, both Party A and Party B
shall try to settle them through consultation. Shall such consultation failed,
they shall be settled in the method stipulated herein.

13.2.1   Lodge a lawsuit with the people’s court where party A is located

13.2.2   Apply for arbitration to                      arbitration committee.

13.2.3   After both parties’ conduction of notarization on enforcement of this
contract and detailed contracts, in order to recourse the due debt of party B
under this contract and detailed contracts, party A is entitled to apply for
enforcement to people’s court of jurisdiction.

 

6

 

 

Article 14       Effectiveness of this contract

This contract becomes effective after both parties’ signatures or stamps by
authorized people and stamped of official seals, as well as the guarantee
procedure under article 5 of this contract is conducted. This contract will be
automatically ineffective at the day when party B pays off all debts and other
related expenses to party A.

 

Article 15      This contract is made in three counterparts of the equal legal
effect, with the party A, party B and registration authority holding one copy
respectively.

 

Party A: (corporate seal):   Party B: (corporate seal):      

Zaozhuang Bank
Co., Ltd.
Junshan Road
Sub-branch

[seal]

 

Synthesis
Energy
Systems
(Zaozhuang)
New Gas Co.,
Ltd.

[seal]

     

Legal representative (principal)

(signature or seal):

 

Legal representative (principal)

(signature or seal):

     

Zhou
Changtao

[seal]

 

John Winter

[seal]

      Entrusted agent: (signature):   Entrusted agent: (signature):      
October 2, 2014   October 2, 2014

 

7

